Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-6, 8, 9, 11-13, 16-19, 22-24 are allowable over the prior art of record: the closest prior art of record (Fleischmann et al. U.S. patent application publication 20130198269) does not teach or suggest in detail “determining that a first authoritative name server that is responsible for a domain name specified in a first DNS query is unavailable; in response to determining that the first authoritative name server is unavailable: determining that a first DNS record stored in a first cache has an expired time-to-live (TTL), obtaining a copying policy associated with the first authoritative name server, wherein the copying policy specifies a second cache from which a given DNS record can be copied to the first cache, and copying, to the first cache and from the second cache, a second DNS record that has a valid TTL; and generating a first DNS response to the first DNS query based on the second DNS record" in combination with all the elements of the independent claim as argued by the Applicant.
Fleischmann teaches the DNS server system greatly reduces interrupt period by enabling the DNS server to construct a valid i.e. not-expired answer to send to the client despite the expiration of the time-to-live (TTL) and a concurrent inability to communicate with remote DNS server systems. The DNS server system avoids outages and failures when DNS server is temporarily unable to answer a client's query. The expired answer is provided in response to client request when DNS server is unable to obtain answer 
Examiner has also reviewed current independent claim language against the allowed and patented independent claim languages of parent cases 15670747, 15881596, 15670747, 15881590. Examiner has reviewed the search strategies and results of parent cases. Examiner finds those search strategies and results are still applicable to current claimed invention. Examiner has performed further text and interference searches on current independent claim language. Examiner has found that there is no sufficient evidence to suggest or indicate how to combine elements of prior arts as searched and identified in fully mapping into applicant's current independent claims. Applicant's claimed inventions are thus allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.